           Case 2:19-cv-00884-DWA Document 20 Filed 05/14/20 Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


VICKIE JAYNE ALLMAN,                             )
                                                 )
               Plaintiff,                        )
                                                 )
    -vs-                                         )        Civil Action No. 19-884
                                                 )
ANDREW M. SAUL,                                  )
COMMISSIONER OF SOCIAL                           )
SECURITY,                                        )
                                                 )
       Defendant.                                )

AMBROSE, Senior District Judge.

                                 OPINION AND ORDER


                                         Synopsis

       Plaintiff Vickie Jayne Allman (“Allman”) seeks judicial review of the Social

Security Administration’s denial of her claim for disability insurance benefits (“DIB”)

under the Social Security Act. Allman alleges a disability onset date of January, 2013.

(R. 349) ALJ Kaczmarek initially denied her claim in 2014 after finding Allman able to

perform light work with certain restrictions. (R. 12-22) Following an appeal, I remanded

the case for further consideration given an insufficient explanation of the basis for his

evaluation of the medical opinions. On remand, ALJ Kaczmarek again denied her claim

following a hearing at which both Allman and a vocational expert (“VE”) appeared and

testified. Allman then appealed. Before the Court are the parties’ cross-motions for

summary judgment. See ECF Docket Nos. 9, 16 and 18. For the reasons below, the

ALJ’s decision is affirmed.

                                         Opinion

                                             1
         Case 2:19-cv-00884-DWA Document 20 Filed 05/14/20 Page 2 of 9



   1. Standard of Review

   Judicial review of the Commissioner’s final decisions on disability claims is provided

by statute. 42 U.S.C. §§ 405(g) and 1383(c)(3)(7). Section 405(g) permits a district court

to review the transcripts and records on which a determination of the Commissioner is

based, and the court will review the record as a whole. See 5 U.S.C. § 706. When

reviewing a decision, the district court’s role is limited to determining whether the record

contains substantial evidence to support an ALJ’s findings of fact. Burns v. Barnhart,

312 F.3d 113, 118 (3d Cir. 2002). Substantial evidence has been defined as “more than

a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate.” Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995), quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971). Determining whether substantial evidence exists is

“not merely a quantitative exercise.” Gilliland v. Heckler, 786 F.2d 178, 183 (3d Cir.

1986) (citing Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)). “A single piece of

evidence will not satisfy the substantiality test if the secretary ignores, or fails to resolve,

a conflict created by countervailing evidence. Nor is evidence substantial if it is

overwhelmed by other evidence – particularly certain types of evidence (e.g., that

offered by treating physicians).” Id. The Commissioner’s findings of fact, if supported by

substantial evidence, are conclusive. 42 U.S.C. §405(g); Dobrowolsky v. Califano, 606

F.2d 403, 406 (3d Cir. 1979); Richardson, 402 U.S. at 390, 91 S. Ct. 1420.

A district court cannot review de novo the Commissioner’s decision, or re-weigh the

evidence; the court can only judge the propriety of the decision about the grounds

invoked by the Commissioner when the decision was rendered. Palmer v. Apfel, 995 F.

Supp. 549, 552 (E.D. Pa. 1998); S.E.C. v. Chenery Corp., 332 U.S. 194, 196-7, 67 S.



                                               2
        Case 2:19-cv-00884-DWA Document 20 Filed 05/14/20 Page 3 of 9



Ct. 1575, 91 L.Ed. 1995 (1947). Otherwise stated, “I may not weigh the evidence or

substitute my own conclusion for that of the ALJ. I must defer to the ALJ’s evaluation of

evidence, assessment of the credibility of witnesses, and reconciliation of conflicting

expert opinions. If the ALJ’s findings of fact are supported by substantial evidence, I am

bound by those findings, even if I would have decided the factual inquiry differently.”

Brunson v. Astrue, 2011 WL 2036692, 2011 U.S. Dist. LEXIS 55457 (E.D. Pa. Apr. 14,

2011) (citations omitted).

       II. The ALJ’s Decision

       As stated above, the ALJ denied Allman’s claim for benefits. At step one of the

five step analysis, the ALJ found that Allman has not engaged in substantial gainful

activity since the application date. (R. 351) At step two, the ALJ concluded that Allman

suffers from the following severe impairments: cervical degenerative disc disease;

simple partial seizures; mixed type of headaches with migraines; obesity; major

depressive disorder; and generalized anxiety disorder. (R. 351) At step three, the ALJ

concluded that Allman does not have an impairment or combination of impairments that

meets or medically equals one of the listed impairments in 20 C.F.R. Part 404, Subpart

P, Appendix 1. (R. 352-354) Between steps three and four, the ALJ found that Allman

has the residual functional capacity (“RFC”) to perform light work with certain

restrictions. (R. 354-360) At step four, the ALJ found that Allman has no past relevant

work. (R. 360) At the fifth step of the analysis, the ALJ concluded that, considering

Allman’s age, education, work experience, and RFC, there are jobs that exist in

significant numbers in the national economy that she can perform. (R. 360-361) As




                                             3
         Case 2:19-cv-00884-DWA Document 20 Filed 05/14/20 Page 4 of 9



such, the ALJ concluded that Allman was not under a disability during the relevant

period. (R. 361)

       III. Discussion

   Allman contends that the ALJ erred in his assessment of the medical opinion

evidence. Generally, the ALJ will give more weight to the opinion of a source who has

examined the claimant than to a non-examining source. 20 C.F.R. § 404.1527(c)(1). In

addition, the ALJ generally will give more weight to opinions from a treating physician,

“since these sources are likely to be the medical professionals most able to provide a

detailed, longitudinal picture of [a claimant’s] medical impairment(s) and may bring a

unique perspective to the medical evidence that cannot be obtained from the objective

medical findings alone or from reports of individual examinations, such as consultative

examinations or brief hospitalizations.” Id., § 404.1527(c)(2). The opinion of a treating

physician need not be viewed uncritically, however. Rather, only when an ALJ finds that

“a treating source’s opinion on the issue(s) of the nature and severity of [a claimant’s]

impairment(s) is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence [of]

record,” must he give that opinion controlling weight. Id. Unless a treating physician’s

opinion is given controlling weight, the ALJ must consider all relevant factors that tend

to support or contradict any medical opinions of record, including the patient / physician

relationship; the supportability of the opinion; the consistency of the opinion with the

record as a whole; and the specialization of the provider at issue. Id., § 404.1527(c)(1)-

(6). “[T]he more consistent an opinion is with the record as a whole, the more weight

[the ALJ generally] will give to that opinion.” Id., § 404.1527(c)(4).



                                              4
         Case 2:19-cv-00884-DWA Document 20 Filed 05/14/20 Page 5 of 9



   In the event of conflicting medical evidence, the Court of Appeals for the Third

Circuit has explained:

   “A cardinal principle guiding disability determinations is that the ALJ accord treating
   physicians’ reports great weight, especially ‘when their opinions reflect expert
   judgment based on continuing observation of the patient’s condition over a
   prolonged period of time.’” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000),
   quoting Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999). However, “where … the
   opinion of a treating physician conflicts with that of a non-treating, non-examining
   physician, the ALJ may choose whom to credit” and may reject the treating
   physician’s assessment if such rejection is based on contradictory medical evidence.
   Id. Similarly, under 20 C.F.R. § [404.1527]([c])(2), the opinion of a treating physician
   is to be given controlling weight only when it is well-supported by medical evidence
   and is consistent with other evidence in the record.
   (1)

Becker v. Comm’r. of Soc. Sec. Admin., 403 Fed. Appx. 679, 686 (3d Cir. 2010). The

ultimate issue of whether an individual is disabled under the Act is for the Commissioner

to decide. Thus, the ALJ need not afford special weight to a statement by a medical

source that a claimant is “disabled” or “unable to work.” See 20 C.F.R. § 404.1527(d)(1),

(3); Dixon v. Comm’r. of Soc. Sec., 183 Fed. Appx. 248, 251-52 (3d Cir. 2006)

(“[O]pinions on disability are not medical opinions and are not given any special

significance.”).

   Although the ALJ may choose whom to credit when faced with a conflict, he “cannot

reject evidence for no reason or for the wrong reason.” Diaz v. Comm’r. of Soc. Sec.,

577 F.3d 500, 505 (3d Cir. 2009). The ALJ must provide sufficient explanation of his

final determination to provide a reviewing court with the benefit of the factual basis

underlying the ultimate disability finding. Cotter v. Harris, 642 F.2d 700, 705 (3d Cir.

1981). In other words, the ALJ must provide sufficient discussion to allow the court to

determine whether any rejection of potentially pertinent, relevant evidence was proper.

Johnson v. Comm’r. of Soc. Sec., 529 F.3d 198, 203-04 (3d Cir. 2008).

                                             5
        Case 2:19-cv-00884-DWA Document 20 Filed 05/14/20 Page 6 of 9



   After careful consideration, I am not persuaded by Allman’s arguments. Her

argument is simply a disagreement with the ALJ’s evaluation of the evidence regarding

Drs. Prather, Deines, and Schiller. The standard, however, is not whether there is

evidence to establish his position but whether there is substantial evidence to support

the ALJ’s findings. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir. 1989). “Substantial

evidence could support both Plaintiff’s claims and the ALJ’s findings because

substantial evidence is less than a preponderance.” Hundley v. Colvin, Civ. No. 16-153,

2016 WL 6647913, at * 2 (W.D. Pa. Nov. 10, 2016), citing, Jesurum v. Sec’y. of Health

& Human Servs., 48 F.3d 114, 117 (3d Cir. 1995).

   The ALJ thoroughly considered and detailed Dr. Prather’s opinion. He gave her

opinion “some” weight, acknowledging that she is “a treating psychiatrist (‘once a month

for medication checks’) and because the record supports a finding that the claimant has

limitations resulting from her mental impairments.” (R. 358) He provided a meticulous

explanation as to why he declined to give “controlling” weight to Dr. Prather’s opinion.

He noted that her findings lacked support, they were not consistent with substantial

evidence of record, and they were not supported by medically acceptable clinical and /

or laboratory diagnostic techniques. (R. 358) These are appropriate reasons for

discounting opinion evidence. Inconsistency with the record is an appropriate reason for

discounting opinion evidence. See 20 C.F.R. § 404.1527; 416.927. The ALJ cited to

substantial evidence in support of his position. (R. 358-59)

       The ALJ similarly engaged in a thorough discussion on Dr. Deines’ opinions and

explained why he gave them “some” weight. (R. 359) For instance, the ALJ noted that

the limitations Deines assigned to Allman stemmed from a single isolated examination.



                                            6
           Case 2:19-cv-00884-DWA Document 20 Filed 05/14/20 Page 7 of 9



(R. 359) He also concluded that Deines relied too heavily upon Allman’s subjective

complaints and that Denies’ restrictions are not supported by the totality of the

evidence. (R. 359) Again, these are valid reasons for discounting opinion evidence. See

20 C.F.R. § 404.1527; 416.927. See also, Hatton v. Comm’r. of Soc. Sec., 131 Fed.

App’x. 877, 879 (3d Cir. 2005) (“[a] medical source does not transform [a] claimant’s

subjective complaints into objective findings simply by recording them….”) The ALJ also

cited to substantial evidence of record in support of his conclusions in this regard. (R.

359, citing Exs. 5F, 14F, 16F, 17F, 18F, 19F, and 21F).

    Finally, the ALJ engaged in a rigorous discussion of Dr. Schiller’s opinion and

findings. As with Drs. Prather and Denies, the ALJ gave Dr. Schiller’s opinion “some”

weight. (R. 359) The ALJ explained that Schiller “is well qualified by reason of training

and experience in reviewing an objective record and formulating an opinion as to

limitations.” (R. 359) He also observed that Schiller’s assessment is generally consistent

with and supported by the medical records documenting mental status examinations.

(R. 359-360) Consistency with other evidence is a valid reason for according weight to

opinion evidence. See 20 C.F.R. 404.1527; 416.927. Substantial evidence supports the

ALJ’s findings in this respect. (R. 360, citing Exs. 5F, 14F, 16F, 17F, 18F, 19F, and

21F).1

    In essence, the ALJ needed to choose between various medical opinions and give

greater weight to those opinions and reports more aligned with the treatment records,




1
  Allman also challenges the ALJ’s formulation of the RFC, but that challenge is predicated upon Dr. Prather’s and
Dr. Deines’ opinions. Because substantial evidence of record supports the weight the ALJ accorded the medical
opinions, there is no basis for reversing or vacating the ALJ’s RFC determination. I reach a similar conclusion on
Allman’s challenge at step three of the sequential analysis of the Listings. Her argument in this respect also stems
from Drs. Prather’s and Deines’ opinions.

                                                          7
        Case 2:19-cv-00884-DWA Document 20 Filed 05/14/20 Page 8 of 9



the testimony, and activities of daily living. My task is not to re-weigh the evidence but to

determine whether the ALJ’s decision is supported by substantial evidence of record.

The ALJ’s assessment of the evidence in this case complied with the dictates of the law

and is supported by substantial evidence of record. Thus, under the deferential standard

of review that governs appeals of Social Security disability determinations, the ALJ’s

decision is affirmed.




                                              8
           Case 2:19-cv-00884-DWA Document 20 Filed 05/14/20 Page 9 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

VICKIE JAYNE ALLMAN                            )
           Plaintiff,                          )
                                               )
    -vs-                                       )       Civil Action No. 19-884
                                               )
ANDREW M. SAUL,                                )
COMMISSIONER OF SOCIAL                         )
SECURITY,                                      )
                                               )
      Defendant.                               )

AMBROSE, Senior District Judge.




                                 ORDER OF COURT

      Therefore, this 14th day of May, it is hereby ORDERED that the Plaintiff’s Motions

for Summary Judgment (Docket No. 9, 16) is DENIED and the Defendant’s Motion for

Summary Judgment (Docket No. 18) is GRANTED. It is further ORDERED that the

ALJ’s decision is AFFIRMED. This case shall be marked “Closed” forthwith.

                                               BY THE COURT:



                                               ___________________________
                                               Donetta W. Ambrose
                                               United States Senior District Judge




                                           9
